                                             Case 3:20-cv-05245-SI Document 8 Filed 10/09/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID A. FALCON,                                    Case No. 20-cv-05245-SI
                                   8                     Petitioner,
                                                                                             ORDER DENYING MOTION FOR
                                   9              v.                                         RECONSIDERATION, GRANTING
                                                                                             EXTENSION OF DEADLINE TO
                                  10     CRAIG KOENING,                                      APPEAL, AND DENYING
                                                                                             CERTIFICATE OF APPEALABILITY
                                  11                     Respondent.
                                                                                             Re: Dkt. Nos. 6, 7
                                  12
Northern District of California
 United States District Court




                                  13      A. Motion For Reconsideration

                                  14          In this pro se action for writ of habeas corpus, David Falcon challenged a disciplinary

                                  15   decision that resulted in the loss of time credits. The court dismissed the petition because the Nettles

                                  16   rule required that petitioner’s claims be presented in a civil rights action rather than a habeas action.

                                  17   See Nettles v. Grounds, 830 F.3d 922, 927-28 (9th Cir. 2016) (en banc) (holding that prisoner’s

                                  18   claim which, if successful, will not necessarily lead to immediate or speedier release from custody

                                  19   falls outside the “core of habeas corpus” and must be pursued (if at all) in a civil rights action under

                                  20   42 U.S.C. § 1983, rather than in a habeas action). The order of dismissal explained that, even if

                                  21   Falcon were to succeed on his claims and have the disciplinary decision dismissed and/or the time

                                  22   credits restored, immediate or speedier release would not be inevitable because he is serving a 50-

                                  23   years-to-life sentence and must be found suitable for parole before he may be released from prison.

                                  24   Docket No. 4 at 3. At most, the restoration of “time credits would advance the date of his ‘initial

                                  25   parole hearing,’ 15 Cal. Code Regs. § 3043.2(b), if that date has not yet passed. At the initial parole

                                  26   hearing, and at any parole hearing thereafter, a prisoner serving an indeterminate life term must be

                                  27   found suitable for parole before he may be released from prison. See 15 Cal. Code Regs. § 2281(a).”

                                  28   Docket No. 4 at 3.
                                            Case 3:20-cv-05245-SI Document 8 Filed 10/09/20 Page 2 of 3




                                   1          Falcon now moves under Federal Rule of Civil Procedure 59 to alter or amend the judgment,

                                   2   contending that there was an “error of law and fact because the fact that petitioner has not been

                                   3   found suitable for parole yet does not preclude judicial review under the scope of habeas corpus.”

                                   4   Docket No. 6 at 2.

                                   5          “A motion for reconsideration under Rule 59(e) ‘should not be granted, absent highly

                                   6   unusual circumstances, unless the district court is presented with newly discovered evidence,

                                   7   committed clear error, or if there is an intervening change in the controlling law.’” McDowell v.

                                   8   Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (citation omitted) (en banc).

                                   9          Falcon fails to show newly discovered evidence, clear error, or a change in the controlling

                                  10   law in his Rule 59(e) motion. Some of his arguments are about the merits of his due process claims,

                                  11   but the merits of the underlying claims are irrelevant to the question of whether those claims must

                                  12   be pursued in a habeas or civil rights action. He also tries to distinguish Nettles, but his argument
Northern District of California
 United States District Court




                                  13   fails because the court correctly applied Nettles to conclude that Falcon may not proceed with his

                                  14   claims in an action for writ of habeas corpus. Even if the loss of time credits affects the date on

                                  15   which he will become eligible for parole or the date on which he will have a parole suitability

                                  16   hearing, the fact remains that he must be found suitable for parole before he can be released from

                                  17   prison. That need to be found suitable for parole is why one cannot say restoration of his time credits

                                  18   will inevitably expedite his release from prison. Under Nettles, his only recourse in federal court is

                                  19   to pursue his claims in a civil rights action. Falcon’s motion for relief under Rule 59(e) is DENIED.

                                  20   Docket No. 6.

                                  21

                                  22      B. Request For Extension Of Deadline To File Notice Of Appeal

                                  23          Falcon has requested an extension of the time to file a notice of appeal from the order of

                                  24   dismissal, explaining that he did not take an appeal within the normal time because he was moved

                                  25   to a special housing area due to Covid-19 and became separated from his legal papers. Upon due

                                  26   consideration, the court finds good cause for the failure to timely file a notice of appeal and

                                  27   GRANTS the motion for an extension of the deadline to file a notice of appeal from the order of

                                  28   dismissal. Docket No. 7. Falcon must file his notice of appeal within 14 days from the date of this
                                                                                         2
                                             Case 3:20-cv-05245-SI Document 8 Filed 10/09/20 Page 3 of 3




                                   1   order. This deadline cannot and will not be further extended. See Fed. R. App. P. 4(a)(5)(C).

                                   2

                                   3      C. Denial Of Certificate Of Appealability

                                   4          A certificate of appealability will not issue. See 28 U.S.C. ' 2253(c). This is not a case in

                                   5   which “jurists of reason would find it debatable whether the petition states a valid claim of the denial

                                   6   of a constitutional right and that jurists of reason would find it debatable whether the district court

                                   7   was correct in its procedural [rulings]” in the Order Of Dismissal or in this order. Slack v. McDaniel,

                                   8   529 U.S. 473, 484 (2000). The denial of the certificate of appealability is without prejudice to

                                   9   Falcon seeking a certificate from the United States Court of Appeals for the Ninth Circuit.

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 9, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
